Per Curiam:
Appeal from an order granting an interlocutory injunction. Jurisdictional statement has been filed. The order is affirmed. Alabama v. United States, 279 U. S. 229, 231; National Fire Ins. Co. v. Thompson, 281 U. S. 331, 338; United Gas Co. v. Public Service Commission, 278 U. S. 322, 326, 327; United Drug Co. v. Washburn, 284 U. S. 593; South Carolina *523Power Co. v. South Carolina Tax Comm’n, 286 U. S. 525; Ogden & Moffet Co. v. Michigan Public Utilities Comm’n, 286 U. S. 525; Langer v. Crandin Farmers Co-operative Elevator Co., 292 U. S. 605; Northwest Ban-corporation v. Benson, 292 TJ. S. 606.
Mr. Henry S. Manley for appellants. No appearance for appellee.